 



Exhibit 10.7
CONSULTING AGREEMENT
     This CONSULTING AGREEMENT (this “Agreement”) is entered into as of
September 15, 2006, to be effective as of July 1, 2006 (the “Effective Date”),
by and between Imagine One Resources LLC, a North Carolina limited liability
company (the “Consultant”), Trade Source International, Inc., a Delaware
corporation (“TSI”), and Craftmade International, Inc., a Delaware corporation
(“Craftmade”). Capitalized terms used herein without definition shall have the
meanings given to such terms in the Stock Purchase Agreement of even date
herewith between TSI, Robert W. Lackey and Craftmade (the “Stock Purchase
Agreement”).
BACKGROUND STATEMENT
     Robert W. Lackey and Robert W. Lackey, Jr. own all of the membership
interests in Consultant. Concurrently with the execution and delivery of this
Agreement, TSI is acquiring from Robert W. Lackey all of the outstanding capital
stock in MARKETING IMPRESSIONS, INC., a Georgia corporation, pursuant to the
Stock Purchase Agreement. TSI recognizes the knowledge and experience of
Consultant and desires to secure the services of Consultant with respect to the
Business as conducted by the TSI Group, and Consultant desires to perform such
services for or on behalf of TSI, all on the terms and conditions as hereinafter
set forth.
STATEMENT OF AGREEMENT
     Now, therefore, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:
ARTICLE I
COMPENSATION
     1.1 In consideration of the Consulting Services (as defined below), TSI and
Craftmade shall, jointly and severally, pay to the Consultant the compensation
provided for in Section 2.03(g) of the Stock Purchase Agreement in accordance
with the provisions of the Stock Purchase Agreement. In addition, TSI and
Craftmade shall, jointly and severally, reimburse the Consultant for all
reasonable out-of-pocket costs and expenses incurred by the Consultant in
providing the Consulting Services, including without limitation costs and
expenses for travel, lodging and meals, if any; provided, that sufficient
evidence thereof is provided by Consultant to TSI.
ARTICLE II
CONSULTING DUTIES AND RESPONSIBILITIES
     2.1 Obligations of Consultant. Subject to the limitations set forth below,
Consultant, through Robert W. Lackey and/or Robert W. Lackey, Jr. shall perform
the following obligations with respect to the Business during the term of this
Agreement (the “Consulting Services”):

 



--------------------------------------------------------------------------------



 



     (i) Consultant shall, upon TSI’s request, provide advice and consultation
with respect to dealing with Major Customers, including advice and consultation
with respect to strategies for pricing products and major line reviews with
Major Customers;
     (ii) Consultant shall, upon TSI’s request, provide advice and consultation
with respect to cost reduction efforts;
     (iii) Consultant shall, upon TSI’s request, provide advice and consultation
with respect to new products; and
     (iv) Consultant shall, upon TSI’s request, provide advice and consultation
with respect to strategies for growing the Business.
     2.2 Limitations. Consultant’s duties hereunder are purely advisory in
nature, and Consultant shall have no obligation to perform any other duties not
expressly set forth in this Agreement. Consultant shall have no right to make
any decision on behalf of TSI, and TSI may decide, in its sole discretion, to
accept or reject Consultant’s advice and recommendations. Consultant’s
obligations hereunder are intended to be part-time and Consultant is free to
engage in other business activities, subject to the limitations set forth in the
Stock Purchase Agreement, Shareholder Non-Competition Agreement and RLJ
Non-Competition Agreement. Consultant shall perform the Consulting Services from
its office in Catawba County, North Carolina, or any other office it may have
from time to time. Consultant shall have no obligation to travel to attend
meetings or for any other reason unless the parties mutually agree to such
travel and TSI and Craftmade agree to reimburse the Consultant for its
reasonable travel costs and expenses. Consultant’s participation in any activity
hereunder is subject to adequate advance notice from TSI of all relevant facts
and circumstances and the availability of Consultant’s employees. Should Robert
W. Lackey and/or Robert W. Lackey. Jr. be medically unable to perform any of the
duties set forth above, Consultant may replace them with qualified substitute
employees.
ARTICLE III
TERM
     3.1 This Agreement shall commence on the date hereof and continue until
June 30, 2011.
ARTICLE IV
INDEMNIFICATION
     4.1 Indemnification by TSI. TSI shall indemnify and hold harmless the
Consultant and its members, managers, employees or agents (each a “Consultant
Indemnified Party”), to the fullest extent permitted by law or equity, from and
against any and all judgments, losses, claims (whether or not valid), damages,
costs, fees, expenses or liabilities, joint or several (each a “Loss”), to which
a Consultant Indemnified Party may become subject, related to or arising out of
the transactions contemplated by this Agreement or the services rendered by the
Consultant under this Agreement, and shall, upon request, reimburse a Consultant
Indemnified Party for all legal and other costs, fees and expenses as they are
incurred in connection with investigating, preparing or defending the foregoing;
provided, however, that no such indemnification shall be

2



--------------------------------------------------------------------------------



 



required to be paid to an Indemnified Party with respect to a Loss that is
finally determined by a court of competent jurisdiction (after exhaustion of all
appeals) to have resulted solely from the gross negligence or willful misconduct
of such Consultant Indemnified Party.
     4.2 Indemnification by Consultant. Consultant shall indemnify and hold
harmless TSI and its officers, directors, employees or agents (each a “TSI
Indemnified Party”), to the fullest extent permitted by law or equity, from and
against any Loss to which a TSI Indemnified Party may become subject, related to
or arising out of the transactions contemplated by this Agreement or the
services rendered by the Consultant under this Agreement that, in each case, is
finally determined (by a court of competent jurisdiction and after exhausting
all appeals) to have resulted from the gross negligence or willful misconduct of
Consultant, and shall, upon request, reimburse a TSI Indemnified Party for all
legal and other costs, fees and expenses as they are incurred in connection with
investigating, preparing or defending the foregoing. For the avoidance of doubt,
Consultant shall have no obligation to indemnify or hold harmless any TSI
Indemnified Party to the extent any of the foregoing arise out the negligence of
Consultant.
ARTICLE V
MISCELLANEOUS
     5.1 Governing Law. The execution, interpretation and performance of this
Agreement shall be governed by the internal laws and judicial decisions of the
State of Delaware, without regard to its conflicts-of-laws principles.
     5.2 Assignment; Third-Party Rights. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns, but neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any party hereto without the prior written consent of the other
party; provided, however, that the Consultant may assign this Agreement to an
Affiliate of the Consultant without such consent so long as Robert W. Lackey and
Robert W. Lackey, Jr. will continue to be actively involved. This Agreement and
its provisions are for the sole benefit of the parties to this Agreement and
their successors and permitted assigns and shall not give any other person or
entity any legal or equitable right, remedy or claim.
     5.3 Headings. The headings contained herein are for convenience of
reference only, and are not intended to define, limit or describe the scope or
intent of any provisions of this Agreement.
     5.4 Amendment and Modification. This Agreement may be amended, modified or
supplemented only by an agreement in writing signed by the party against whom
such amendment, modification or supplement is sought to be enforced. Any such
writing must refer specifically to this Agreement and any purported amendment in
violation hereof shall be void.
     5.5 Severability. If any provision contained in this Agreement shall for
any reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein, unless the
invalidity of any such provision substantially deprives either party of the
practical benefits

3



--------------------------------------------------------------------------------



 



intended to be conferred by this Agreement. Notwithstanding the foregoing, any
provision of this Agreement held invalid, illegal or unenforceable only in part
or degree shall remain in full force and effect to the extent not held invalid
or unenforceable, and the determination that any provision of this Agreement is
invalid, illegal or unenforceable as applied to particular circumstances shall
not affect the application of such provision to circumstances other than those
as to which it is held invalid, illegal or unenforceable.
     5.6 Construction. Each party acknowledges that such party and its attorneys
have been given an equal opportunity to negotiate the terms and conditions of
this Agreement and that any rule of construction to the effect that ambiguities
are to be resolved against the drafting party or any similar rule operating
against the drafter of an agreement shall not be applicable to the construction
or interpretation of this Agreement.
     5.7 Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement may be executed on
signature pages exchanged by facsimile or electronic mail, in which event each
party shall promptly deliver to the others such number of original executed
copies as the others may reasonably request.
     5.8 Entire Agreement. This Agreement and the Stock Purchase Agreement
embody the entire agreement and understanding of the parties hereto in respect
of the subject matter hereof. This Agreement and the Stock Purchase Agreement
supersede all prior agreements and understandings between the parties with
respect to the transactions contemplated by this Agreement. This Agreement is
not intended to supersede or limit the obligations of Robert W. Lackey under the
Stock Purchase Agreement and the Shareholder Non-competition Agreement or Robert
W. Lackey, Jr. under the RLJ Non-Competition Agreement.
     5.9 Relationship of the Parties. Nothing in this Agreement shall be
construed as creating a partnership, joint venture, agency or employment
relationship between the Consultant and TSI. Except as expressly provided
herein, neither party shall have any authority to contract or in any manner
incur any liability or obligation for or in the name of the other party. EACH
PARTY IS AND SHALL BE SOLELY LIABLE FOR ANY FEDERAL AND STATE INCOME AND
WITHHOLDING TAXES, UNEMPLOYMENT TAXES, FICA TAXES, AND WORKERS’ COMPENSATION
PAYMENTS AND PREMIUMS APPLICABLE TO THE SERVICES PROVIDED BY SUCH PARTY’S
PERSONNEL PURSUANT TO THIS AGREEMENT.
[remainder of page intentionally left blank]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Consulting
Agreement as of the day and year first above written.

            IMAGINE ONE RESOURCES LLC
      By:   /s/ Robert W. Lackey         Robert W. Lackey, Manager             
TRADE SOURCE INTERNATIONAL, INC
      By:   /s/ Marcus Scrudder       Name: Marcus Scrudder      Title: Chief
Financial Officer        CRAFTMADE INTERNATIONAL, INC
      By:   /s/ Marcus Scrudder       Name: Marcus Scrudder      Title: Chief
Financial Officer     

5